Citation Nr: 1749318	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-61 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include as due to a right knee disorder and/or left lower extremity sciatica. 

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for left lower extremity sciatica, to include as due to a low back disorder. 

5.  Entitlement to service connection for numbness of the left forefinger, to include as due to a left hand laceration. 

6.  Entitlement to service connection for arthritis of the right forefinger.

7.  Entitlement to service connection for bruxism, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Krunic, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to June 1975.  He also served as a cadet at the United States Military Academy at West Point from July 1960 to June 1964 and in the United States Army Reserve following his period of active duty.  His awards and decorations include the Silver Star, Purple Heart, Air Medal, Bronze Star Medal with "V" device, Ranger Tab, and the Parachutist Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Board notes that the issue on appeal originally adjudicated by the RO as entitlement to service connection for left leg sciatica has been broadened and recharacterized to more accurately reflect the nature of the claim given the Veteran's contentions and the current lumbar spine diagnoses of record.  See Veteran's October 2014 statement; October 2016 VA thoracolumbar spine examination report; Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's appeal initially included the issues of entitlement to service connection for right hand and left hand conditions.  However, in a November 2016 rating decision, the RO granted service connection for the following disabilities: cutaneous nerve injury of the right second digit, chronic strain of the right second finger, chronic strain of the right thumb, and degenerative arthritis and subluxation of the left first metacarpal joint.  To the extent that the Veteran has subsequently narrowed his appeal to the issues of entitlement to service connection for numbness of the left forefinger and service connection for arthritis of the right forefinger, the disabilities addressed in the November 2016 rating decision are no longer on appeal and no further consideration is necessary.   See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

In September 2015, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains VA treatment records that were considered in the November 2016 Statement of the Case (SOC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bruxism, a left knee disorder, numbness of the left forefinger, and sciatica of the left lower extremity are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran injured his right knee during combat and currently has right knee osteoarthritis related to his military service. 

2.  The Veteran injured his low back during service, has continuously experienced low back symptoms since separation from service, and is currently diagnosed as having lumbar degenerative disc disease and intervertebral disc disease (IVDS).

3.  The Veteran does not have arthritis of the right forefinger.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right knee osteoarthritis have been met.  38 U.S.C.A. § 1101, 1110, 1154 (West 2014); 38 C.F.R. 3.102, 3.303, 3.304  (2016).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for lumbar degenerative disc disease and IVDS have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303,  3.309  (2016).

3.  The criteria for service connection for arthritis of the right forefinger have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Law and Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303 . Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis,  are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

For any veteran who engaged in combat with the enemy in active service of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of that injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of that incurrence or aggravation in such service.  VA shall resolve every reasonable doubt in favor of the Veteran.  Service connection of that injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154 (b) (West 2014).  However, even when the section 1154(b) combat presumptions apply,  a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury . . . incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99   (Fed. Cir. 2012).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328   (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (Fed. Cir. 1992).

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316;  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

I.  Service connection for a right knee disorder 

The Veteran contends that his current right knee disorder is the result of having being wounded in the knee by shrapnel from enemy forces in the Republic of Vietnam.  The Veteran reported that shrapnel was subsequently removed from his right knee in a field hospital.  See July 2015 Notice of Disagreement (NOD).  Indeed, the Veteran was awarded the Silver Star for his gallantry in action during combat with enemy forces in Tay Ninh on May 22, 1968.  The Veteran's July 1968 Silver Star citation indicates that he was wounded in the legs when a rocket round burst.  The Veteran's service records also show that he was awarded the Purple Heart. 

An August 2015 private  x-ray report of the right knee reveals that the Veteran is diagnosed as having mild osteoarthritis.  In an August 2015 private medical statement, Dr. S.J.N. noted that the Veteran had sustained a shrapnel injury to the right knee during combat in service.  The physician opined that the clinical findings of right knee osteoarthritis and degenerative changes were consistent with the reported in-service right knee trauma. 

A September 2016 VA examination report reflects that a physical examination of the right knee was normal and the Veteran was not assessed as having a current right knee disorder.  The VA examiner opined that the Veteran's claimed right knee disability was less likely as not related to service because service treatment records did not show that he injured his right knee nor did he seek treatment for any right knee symptoms during service.  In addition, the examiner stated that the August 2015 right knee x-ray did not reveal findings that are expected to be related to a shrapnel-type injury.  Furthermore, she determined that the private medical examiner's positive nexus statement was flawed in that it was based solely on the Veteran's reported history without the physician's review of service treatment records.  However, the Board finds that the VA examiner's rationale is inadequate insofar as she failed to comment on the private x-ray report reflecting an assessment of right knee osteoarthritis.  Moreover, the examiner failed to consider the Veteran's Silver Star citation, which is both relevant and highly probative, in that it expressly stated that the Veteran suffered shrapnel wounds to his legs during combat.  Accordingly, the VA examiner's opinion is of little probative value.

The Board finds that the private medical opinion is competent and credible.  While the Board notes that there is no indication that the claims file was reviewed in conjunction with the private opinion, that fact on its own is not sufficient to discredit a private medical opinion.  See Nieves-Rodriguez, 22 Vet.Ap. at 303 (noting that the "claims file is not a magical or talismanic set of documents, . . . [and] the absence of claims file review . . . does not categorically exclude the possibility that [the examiner] is nevertheless informed of the relevant facts").  Here, the physician was verbally informed of all of the relevant facts necessary to render an accurate professional opinion.  Furthermore, the noted facts are entirely consistent with the Veteran's lay statements and the circumstances, conditions, and hardships of his combat service.  Therefore, there is no evidence that would call into question the factual accuracy of the physician's opinion.

Ultimately, the Veteran is diagnosed as having right knee osteoarthritis, he benefits from the combat presumption with regard to an in-service injury, and a private physician provided a highly probative nexus opinion which links the current right knee disability to military service.  As such, service connection is warranted for right knee osteoarthritis. 

II.  Service connection for a low back disorder 

The Veteran asserts that his back pain and left leg sciatica were caused by joint damage related to airborne training as well as lifting and carrying heavy artillery and mortar shells during service.  See Veteran's October 2014 statement; September 2016 VA examination report.  During the VA examination, the Veteran reported that following his military service, he worked in administrative positions and never had a significant post-service back injury.  Moreover, he reported mild intermittent low back pain since service but said that his sciatica developed in the past four years and was more severe than his back pain. 

The Veteran's service treatment records do now show that he was diagnosed or treated for any low back symptoms during service.  

The Veteran is currently diagnosed with lumbar degenerative disk disease and IVDS, which are chronic diseases under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these disabilities.  See Walker v. Shinseki, 708 F.3d 1331.

The September 2016 VA examiner opined that the Veteran's lumbar spine disability is less likely as not related to his military service.  In so finding, she stated that the Veteran's service treatment records do not document any low back symptoms, including the March 1975 separation physical and an Army Reserve retention physical examination conducted in February 1979.   She acknowledged that the Veteran served as a parachutist during active service but stated that there was no documentation of onset of symptoms until several years ago.  She concluded that the Veteran's arthritis and disc disease are age related. 

The Board finds that the Veteran's lay statements regarding his low back disorder are competent and credible evidence of a nexus with service.  The Veteran is competent to report the onset of his symptoms, and to note the continuity of such symptomatology.  In this regard, the Veteran's lay statements relating his low back disorder to his parachute jumps and his duties as a field artilleryman are consistent with the places, types, and circumstances of his service.  Indeed, the Veteran's service records document that he was a Commanding Officer of a field artillery unit  and his awards and decorations include the Silver Star, Purple Heart, and the Parachutist Badge.  Moreover, the Veteran indicated that he has experienced mild intermittent low back pain since separating from service, denied any significant post-service back injuries, and reported that he worked in sedentary jobs after service.  See September 2016 VA examination.  The Board finds no reason to doubt the credibility of these statements.  Although the February 1979 retention physical examination does not note any lumbar spine pain or diagnosis following separation from active duty, it is possible that he did not have any problems at that particular time; the Veteran stated during the VA examination that his low back pain has been mild and intermittent.  

Accordingly, having been found competent and credible, the Veteran's lay statements are entitled to significant probative weight and the Board finds that these lay statements are enough to substantiate the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37  (Fed. Cir. 2006) ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence."); see also Caluza v. Brown, 7 Vet. App. 498, 505  (1995) ("Lay evidence may provide sufficient support for a claim of service connection.").  Therefore, although there is no medical evidence that the Veteran has continuously sought treatment for a low back disability since separation from service, his lay statements are nevertheless sufficient to establish the nexus requirement for service connection. 

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (b) (West 2014).  Here, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current lumbar spine disability is related to his in-service duties.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and service connection for lumbar degenerative disk disease and IVDS is warranted.  38 C.F.R. § 3.102  (2016); see also Gilbert v. Derwinski, 1 Vet.App. 49, 55  (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

III.  Service connection for right forefinger arthritis  

The Veteran asserts that his hands were injured by shrapnel during combat in the Republic of Vietnam.  See DRO hearing transcript at 4; July 2017 Notice of Disagreement (NOD).  The Veteran stated that he developed arthritis in the right forefinger as a result of the shrapnel injury.  See Veteran's December 2014 claim.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997).  In the absence of proof of a current disability, there is no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 22  (1992).  Here, the Veteran has not been diagnosed at any point during the appeal period as having arthritis of the right forefinger.  In fact, a September 2016 VA x-ray of the right hand was specifically conducted to determine whether arthritis was present in the hands.  The x-ray report noted that there were no significant bony or soft tissue abnormalities; arthritis of the right hand fingers was not assessed.   The September 2016 VA examiner did not diagnose arthritis of the right forefinger and referenced the x-ray of the right hand which did not show arthritis of the second digit. 

While the Veteran is competent to provide testimony and statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, the Veteran is not competent to establish that which would require specialized knowledge or training, such as medical expertise.   See Layno v. Brown, 6 Vet. App. 465, 469-70  (1994).  In this case, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a medical diagnosis related to arthritis.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran has not reported that any medical professional has told him that he had been diagnosed as having had arthritis of the right forefinger during the pendency of the appeal.

Because the evidence does not establish that the Veteran had a current diagnosis of arthritis of the right forefinger during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for this disorder.  Thus, the Board finds that the remaining questions of whether arthritis manifested in service or within one year of separation from service, or  is otherwise related thereto are not relevant in this case.

As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107  (b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for arthritis of the right forefinger must be denied.


ORDER

Service connection for right knee osteoarthritis is granted. 

Service connection for lumbar degenerative disc disease and IVDS is granted. 

Service connection for arthritis of the right forefinger is denied. 


REMAND

Unfortunately, a remand is required in this case for the remaining issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he has left lower extremity sciatica related to his duties during service, or alternatively secondary to his service-connected lumbar degenerative disc disease and IVDS. The Veteran was afforded a VA thoracolumbar spine examination in September 2016 at which time he was diagnosed with lumbar degenerative disc disease and intervertebral disc syndrome (IVDS).  However, the examination report reveals that sensory and motor testing of the lower extremities was normal and the examiner stated that the Veteran did not have radiculopathy.  Subsequently, in November 2016, the Veteran underwent a VA peripheral nerves examination.  However, it appears that only the right hand was examined in connection with his claim for service connection for right hand disabilities but the Veteran's lower extremities were not examined.  Because the peripheral nerves examination is more comprehensive than the VA spine examination, the Board finds that another peripheral nerves examination is warranted to ascertain the nature of any left lower extremity sciatica that may be present. 

Similarly, the Veteran was not afforded a VA peripheral nerves examination to determine whether he had any neurological disability of the left forefinger.  The Veteran claimed that he experienced numbness in the left hand secondary to an in-service laceration of the left palm.  The Veteran's March 1975 separation examination indicated that the Veteran had a laceration on the palm of his left hand when he was 20 and 22 at West Point.  In this respect, the Veteran's status as a cadet in the United States Military Academy is considered a period of active duty.  38 C.F.R. § 3.6(b)(4) (2016).  Furthermore, service treatment records show that in March 1971, a 2 x 3 ganglion cyst was removed from the dorsum of the left wrist.  The Board acknowledges that the Veteran did not recall an in-service left palm laceration and denied any numbness of the left forefinger during a September 2016 VA hand and finger examination; however, he testified that he had stiffness and numbness in his left forefinger that made it difficult for him to button his shirt.  See DRO hearing transcript at 18-19.  Based on the foregoing, the Board finds that a VA peripheral nerves examination would be helpful to determine the nature of any left forefinger neuropathy that may be present. 

In addition, the Veteran has claimed that he has a left knee disorder secondary to his service-connected right knee disability or alternatively, due to his left lower extremity sciatica.  The Veteran has not asserted that his left knee is directly related to service, and there is no lay or medical evidence of record to support such a finding.  Rather, he claims that a left knee disorder is secondary to his diagnosed right knee osteoarthritis or in the alternative, due to left leg sciatica   See August 2015 NOD; DRO hearing transcript at 9.  The Veteran was afforded a VA knee and lower leg examination in September 2016 at which time, only the right knee was examined.  During the examination, the Veteran did not provide a history of left knee symptoms and the left knee was not examined.  The Board finds that given the Veteran's contentions regarding his left knee,  a VA examination and medical opinion are required to determine the nature of any left knee disorder that may be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 81  (2006).

Furthermore, the Veteran contends that he has bruxism secondary to his service-connected PTSD.  He has not asserted that his bruxism is directly related to service, and there is no lay or medical evidence of record to support such a finding.  The Veteran was afforded a VA dental examination in November 2016.  The examiner did not diagnose the Veteran with bruxism and stated that the Veteran is in excellent dental health.  However, the examiner also commented that the Veteran had very minimal wear facets and has little evidence of bruxism.  The examiner opined that the Veteran's claimed bruxism is not likely due to PTSD but provided no rationale for his opinion.  The Board finds that this opinion is inadequate because the examiner provided no rationale to support his opinion and it is unclear whether the Veteran has a diagnosis of bruxism despite positive findings suggesting a minimal degree of bruxism.  In addition, the Veteran has testified that he wears a night guard due to his bruxism.  See DRO hearing transcript at 10.  However, the examiner did not consider this in rendering his opinion.   Given the foregoing, the Board finds that another examination with clarification on the Veteran's diagnosis and opinion on etiology is necessary to resolve the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bruxism, left knee disorder, left lower extremity sciatica, and left forefinger numbness.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After completing the preceding development, the AOJ should afford the Veteran a VA examination with the appropriate specialist, to determine the nature and etiology of any bruxism that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After reviewing the Veteran's pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any bruxism now present, manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any bruxism now present, was caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) the Veteran's service-connected PTSD.

In rendering the opinion, the examiner should consider that the Veteran has stated that he wears a night guard in his mouth to prevent grinding his teeth while he sleeps. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should afford the Veteran a VA examination with the appropriate specialist, such as a neurologist, to determine the nature and etiology of any left lower extremity sciatica and left forefinger numbness that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran asserts that he has left lower extremity sciatica that is related to his duties as a field artilleryman which included carrying artillery guns, lifting heavy projectiles, and performing parachute jumps.  Alternatively, the Veteran asserts that his left lower extremity sciatica is secondary to his service-connected lumbar degenerative disc disease and IVDS.  It should be noted that the Veteran is the recipient of the Silver Star and the Purple Heart. 

The Veteran contends that his left forefinger numbness is related to an in-service laceration of his left palm. 

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify all current left lower extremity and left forefinger neurological disorders.
After reviewing the Veteran's pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any left lower extremity neurological disorder and left forefinger neurological disorder now present, manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein, to include performing his duties as an artilleryman.

In addition, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any left lower extremity neurological disorder now present, was caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) the Veteran's service-connected lumbar degenerative disc disease and IVDS.

In rendering the opinions, the examiner should consider that the Veteran's Silver Star citation notes that the Veteran was wounded in the arms and legs from a rocket round that exploded near him while engaged in combat in the Republic of Vietnam.  Moreover, the examiner should consider the Veteran's March 1971 service treatment record documenting that he had a 2 x 3 ganglion cyst removed from the dorsum of his left wrist and the March 1975 separation examination noting that the Veteran sustained a left palm laceration while a cadet at the United States Military Academy at West Point (considered to be a period of active duty) at ages 20 and 22. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination with the appropriate specialist to determine the nature and etiology of any left knee disorder that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the October 2016 VA dental examination report, and lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran contends that he has a left knee disorder secondary to his service-connected right knee disability or alternatively, associated with the development of left lower extremity sciatica several years ago.  

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify all current left knee disorders.  

For any left knee disorder identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any left knee disorder, was caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) the Veteran's service-connected right knee disability or any left lower extremity neurological disorder that may be present. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received .  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


